I IN THE SKY, INC. 1315 5th Street South Hopkins, MN 55313 VIA EDGAR January 24, 2014 Larry Spirgel Assistant Director US Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re: I In The Sky Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed: January 6, 2014 File No. 333-192272 Dear Mr. Spirgel: This letter is in response to your comment letter dated January 15, 2014, with regard to the Amendment No. 1 to the Form S-1 filing of I In The Sky Inc., a Nevada corporation (“I in the Sky” or the "Company") filed on January 6, 2014. Responses to each comment have been keyed to your comment letter. Prospectus Cover Page 1.
